Order filed December 15, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00783-CV
                                   ____________

DEBRA GILDER, INDEPENDENT ADMINISTRATOR OF THE ESTATE
            OF JOHNNY ALLEN GILDER, SR., Appellant

                                        V.

  CECIL BOYKIN, HENRY CHAVEZ, CHRISTINA CHAVEZ, ANDRES
             ALVARADO, DIANA FRANCISCO, Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 18-10-25206

                                   ORDER

      This is an appeal from a judgment signed August 17, 2020. The notice of
appeal was due November 16, 2020. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on November 17, 2020, a date within 15 days of the due
date for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Justices Bourliot, Zimmerer, Spain.